      Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 1 of 7




 Robert A. Krause (WSB # 5-2824)
 krause@spencelawyers.com
 Mel C. Orchard, III (WSB # 5-2894)
 orchard@spencelawyers.com
 Elizabeth A. Richards (WSB # 6-4249)
 richards@spencelawyers.com
 Sarah A. Kellogg (WSB # 7-5355)
 kellogg@spencelawyers.com
 THE SPENCE LAW FIRM, LLC
 15 S Jackson Street, P.O. Box 548
 Jackson, WY 83001
 (307) 733-7290

 Jon M. Moyers (WSB # 6-3661)
 jon@jmoyerslaw.com
 MOYERS LAW P.C.
 3936 Avenue B, Suite D
 Billings, Montana 59102
 (406) 655-4900

 Kathryn Kohn Troldahl (pro hac vice)
 kohnkathryn1@gmail.com
 KOHN LAW, P.A.
 P.O. Box 390074
 Minneapolis, MN 55439
 (612) 597-3899

 Attorneys for Scott J. Goldstein, Personal Injury Trustee for the Personal Injury Trust of
 Powell Valley Health Care, Inc.

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

SCOTT J. GOLDSTEIN, PERSONAL
INJURY TRUSTEE FOR THE PERSONAL
INJURY TRUST OF POWELL VALLEY
HEALTH CARE, INC.,                                           Case No. 15-CV-31-J

                                                   REPLY IN SUPPORT OF TRUSTEE’S
                   Plaintiff,                      MOTION TO COMPEL LEXINGTON
v.                                                INSURANCE COMPANY TO RESPOND
                                                    TO REQUEST FOR PRODUCTION
                                                               NO. 11
LEXINGTON INSURANCE COMPANY,


                    Defendant.


                                                                                          1
         Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 2 of 7




       COMES NOW, Scott Goldstein, Personal Injury Trustee for the Personal Injury Trust

for Powell Valley Health Care, Inc. (“Trust” and “Trustee”) and files his Reply in Support of

Trustee’s Motion to Compel Lexington Insurance Company to Respond to Request for

Production No. 11.

                                       I.         INTRODUCTION

       The issue on Trustee’s Motion to Compel is whether Lexington Insurance Company

(“Lexington”) should produce its underwriting files in response to Trustee’s Request for

Production No. 11. Last year, the Court held that Homeland Insurance Company of New

York’s (“Homeland”) underwriting files were discoverable because underwriting documents

may be relevant to whether an insurance policy is ambiguous and to estoppel arguments. The

same logic compels the production of Lexington’s underwriting files. Nevertheless, Lexington

argues that its underwriting files are not relevant and not proportionate to the needs of the case.

The Trustee files this brief Reply to address the arguments raised in Lexington’s Response.

                                            II.    ANALYSIS

       a.      Lexington does not address the relevance of its underwriting to the
               enforceability of its prior knowledge exclusion.

       First, Lexington skims over Trustee’s argument that Lexington placed its underwriting at

issue by asserting its prior knowledge exclusion as a defense to coverage. When an insurer

learns about facts creating potential liability during its underwriting, but fails to expressly

exclude future claims arising out of those facts, the insurer may be estopped from later asserting

its prior knowledge exclusion. See Doctors’ Co. v. Insur. Co. of Amer., 864 P.2d 1018, 1029

(Wyo. 1993). Lexington responds that this argument “is entirely hypothetical” and “Trustee fails

to identify any dispute as to HealthTech or Lexington’s knowledge . . . .” ECF # 208, at 8.

       This argument is not hypothetical. The relevant HealthTech-Lexington policies renewed




                                                                                                      2
         Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 3 of 7




in September 2013, 2014, and 2015. On or around December 2011 and May 2013, Lexington

undertook the defense of Powell Valley Health Care, Inc. (“PVHC”) and Dr. Jeffrey Hansen in

the cases of Harris v. Hansen, Civ. No. 27038 (Wyo. 5th Jud. Dist.) and Durose v. Powell Valley

Healthcare, Inc., Civ. No. 13-cv-216-S (D. Wyo.). In June 2014, two witnesses, Brad Mangum

and Scott Wilson, testified in the Durose and Harris cases that they told PVHC and/or Mr. Patten

of certain deficiencies in Dr. Hansen’s practice. ECF # 170-9, Excerpts of Mangum Depo. (filed

under seal); ECF # 170-14, Excerpts of Wilson Depo. This same testimony now provides the

basis for Lexington’s assertion of its prior knowledge exclusion. See ECF # 206-1, Lexington

Ans. to ROG. 5, at 17 (incorporating ECF # 170-8, Homeland Ans. to ROG 1, which refers to the

Mangum and Wilson testimony). Given that Lexington was providing a defense to PVHC and

Dr. Hansen when Mr. Wilson and Mr. Mangum were deposed, Lexington undoubtedly had

knowledge of their testimony when it bound coverage for HealthTech Management Services,

Inc. (“HealthTech”) in 2014 and 2015. Yet, Lexington failed to explicitly exclude coverage for

claims arising out of Dr. Hansen’s practice.

       The Trustee is entitled to learn how Lexington’s knowledge of concerns about Dr.

Hansen factored into its underwriting of the HealthTech-Lexington policies, and what else

Lexington’s underwriters knew about the risk posed by Dr. Hansen when they bound coverage.

This information is likely to support an argument that Lexington is estopped from asserting its

prior knowledge exclusion.

       b.      Lexington conflates admissibility and discoverability.

       Second, by arguing that extrinsic evidence is not discoverable until and unless the Court

makes an affirmative finding of ambiguity, Lexington is making the same argument that the

Court rejected last spring. ECF # 137, Order on Motion to Compel, at 5. The Court reasoned,

“extrinsic evidence may be used by the court in reviewing a contract for ambiguities.” Id. at 7.



                                                                                              3
         Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 4 of 7




The Court correctly relied on the Wyoming Supreme Court cases Mullinnix LLC v. HKB Royalty

Trust, 126 P.3d 909 (Wyo. 2006) and Mathisen v. Thunder Basin Coal Co. LLC, 169 P.3d 61

(Wyo. 2007), which hold that extrinsic evidence may be used to interpret the parties’ intended

meaning of specific terms, even if the term is not facially ambiguous. ECF # 37, at 7.

       Given the coverage defenses that Lexington has asserted, eventually the Court will be

asked to construe the scope of Lexington’s Healthcare Professional Liability insuring agreement

and/or Lexington’s “Owned & Operated” exclusion. That analysis will require the Court to

interpret the terms “supervising” and/or “operated.” However, at this stage, the Court need not

decide if these terms are ambiguous or if extrinsic evidence will be admissible to aid in its

construction. See EFC # 137, at 8 (“Its ultimate admissibility or consideration by the Court is

unknown and cannot be known until the facts are discovered.”); Riverport Ins. Co. v. State Farm

Fire & Cas. Co., No. 2:18-cv-00330-GMN-NJK, 2018 WL 6435883,* 2 (D. Nev. Dec. 6, 2018)

(“[C]ourts do not generally resolve the issue of ambiguity through a motion to compel and will

instead allow the discovery to proceed notwithstanding arguments of a lack of ambiguity.”).

Instead, the Court should hold that Lexington’s underwriting files are discoverable because

underwriting documents may be admissible to interpret the contract.

       c.      The information contained in Lexington’s underwriting files is not equally
               available to the Trustee.

       Lexington next argues that the information contained in its underwriting files is equally

accessible to the Trustee, who has stepped into the shoes of HealthTech. Lexington overlooks

that its underwriting file are likely to contain information beyond written communications

between HealthTech and Lexington.        For example, the underwriting file may contain the

underwriter’s notes or memorandum of telephone calls with HealthTech representatives.

Similarly, as discussed above, the underwriting file may contain information that Lexington




                                                                                              4
         Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 5 of 7




learned in the course of defending PVHC and Dr. Hansen in the Harris and/or Durose cases.

Finally, the underwriting file will help the Trustee identify the Lexington employees involved in

the underwriting process. None of this information would be reflected in documents available to

the Trustee through HealthTech.

       d.     Lexington provides no explanation for how its underwriting files would be
              costly or burdensome to produce.

       Finally, Lexington offers no explanation as to how the production of its underwriting files

would be costly or burdensome. Instead, without elaborating, Lexington voices concerns about

the proprietary nature of the undisclosed documents. The parties have already agreed to a broad

protective order in this action. ECF # 64, Protective Order. Pursuant to the protective order,

documents marked “confidential” may be “held and used . . . solely in connection with the above

captioned case.” Id. at ¶ 3. Likewise, Documents marked confidential may only be filed under

seal. Id. at ¶ 11. Lexington has produced other “proprietary” information, such as its claims

handling manuals, pursuant to this protective order and offers no explanation as to why it

underwriting documents should be treated differently.

                                     III.     CONCLUSION

       Lexington put it underwriting at issue when it asserted its prior knowledge exclusion.

Further, the parties disagree on the meaning of “operated” and “supervised” and Lexington’s

underwriting files may contain information bearing on the parties’ understanding of these terms

and their intended scope of coverage. Accordingly, Trustee respectfully requests that the Court

compel Lexington to fully respond to Request No. 11.


       Dated this 14th day of May 2020.             __/s/ Robert A. Krause_______
                                                    Robert A. Krause
                                                    Mel C. Orchard, III
                                                    Elizabeth A. Richards
                                                    Sarah A. Kellogg



                                                                                                5
Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 6 of 7




                                 THE SPENCE LAW FIRM, LLC
                                 15 S Jackson Street, P.O. Box 548
                                 Jackson, WY 83001
                                 (307) 733-7290;

                                 Jon M. Moyers
                                 MOYERS LAW P.C.
                                 3936 Avenue B, Suite D
                                 Billings, Montana 59102
                                 (406) 655-4900

                                 Kathryn Kohn Troldahl
                                 KOHN LAW, P.A.
                                 P.O. Box 390074
                                 Minneapolis, MN 55439
                                 (612) 597-3899

                                 Attorneys for the Trustee




                                                                     6
         Case 1:15-cv-00031-ABJ Document 210 Filed 05/14/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of the foregoing, Reply in
Support of Trustee’s Motion to Compel, was filed with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following:

Richard H. Nicolaides, Jr.
rnicolaides@nicolaidesllp.com
Matthew S. Sorem
msorem@nicolaidesllp.com
Samuel Y. Chen
schen@nicolaidesllp.com
NICOLAIDES FINK THORPE MICHAELIDES SULLIVAN, LLP
10 S. Wacker Driv,e Suite 2100
Chicago, IL 60606

R. Jeff Carlisle
jcarlisle@lynberg.com
Catherine A. Naltsas
cnaltsas@lynberg.com
Jerome P Doctors
jdoctors@lyndberg.com
LYNBERG & WATKINS, APC
1150 S. Olive Street, 18th Floor
Los Angeles, California 90015

Deborah M. Kellam
kellamd@hallevans.com
HALL & EVANS, LLC
866 North 4th Street, Suite 3
Laramie, WY 82072

Attorneys for Lexington Insurance Company


Dated this 14th day of May 2020.

                                            _/s/ Robert A. Krause__
                                            Attorney for the Trustee




                                                                                           7
